DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The filing of this application as a continuation of U.S. patent application Ser. No. 16/041,208, filed Jul. 20, 2018, which is issued as U.S. Pat. No. 10,667,908, which is a continuation of U.S. patent application Ser. No. 15/682,789, filed Aug. 22, 2017, which is issued as U.S. Pat. No. 10,667,908, which is a continuation of U.S. patent application Ser. No. 15/541,783, filed Jul. 6, 2017, which issued as U.S. Pat. No. 9,974,651 on May 22, 2018, which is a U.S. national stage entry under 35 U.S.C. § 371 of International Application No. PCT/IL2016/050125, filed Feb. 3, 2016, which claims priority from U.S. Provisional Patent Application No. 62/112,343, filed Feb. 5, 2015, all of which are hereby incorporated by reference in their entirety. This application also claims priority from U.S. Provisional Patent Application No. 62/560,384, filed Sep. 19, 2017 is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph as follows:
Claim 84, lines 5-8 recite the limitation of “a plurality of atrial anchoring arms configured to extend radially outward from the valve body, each atrial anchoring arm comprising: a proximal arm end secured to one of the annular outer frame or the inner frame” (emphasis added). It is noted that the limitations above are not found in the parent cases. Examiner notes that the specification and drawings only disclose the atrial anchoring arms 46 (Fig. 1B, para [0098]-[0099] of the publication of the present application), 146 (Fig. 7A, para [0163] of the publication of the present application) and 346 (Fig. 9A, para [0174] of the publication of the present application) are attached to the inner frame 30, 130 and 330, respectively. The specification and drawings fail to disclose the atrial anchoring arms 46, 146 or 346 are attached to the outer frame.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or earlier-filed nonprovisional application or provisional application for which benefit is claimed). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551,32 USPQ2d 1077 (Fed. Cir. 1994). The disclosure of the prior-filed applications (i.e. parent cases), fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for “a plurality of atrial anchoring arms configured to extend radially outward from the valve body, each atrial anchoring arm comprising: a proximal arm end secured to one of the annular outer frame or the inner frame” (emphasis added) in claim 84 of this application.
Applicant states that this application is a continuation application of the prior-filed applications. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part. Examiner’s position is this application is a continuation-in-part of U.S. Patent Application Ser. No. 16/041,208, filed Jul. 20, 2018, which is issued as U.S. Pat. No. 10,667,908.

Response to Arguments
	With respect to independent claims 73 and 84, Applicant’s Arguments, which is filled on May 21, 2020, have been fully considered and persuasive. 
	
Allowable Subject Matter
Claims 73-92 allowed.
Raanani et al. (US 2015/0173897, hereinafter “Raanani”) discloses an expandable prosthetic valve comprising: an annular outer frame (Figs. 3A-3B) comprising: an annular outer frame, an inner frame 35 situated partially within the annular outer frame; a plurality of ventricular anchoring legs 34 extending from the annular outer frame, each ventricular anchoring leg comprising: a proximal leg end secured to an outer frame junction of the annular outer frame, and a terminal leg end opposite from the proximal leg end, wherein at least one ventricular anchoring leg includes: a first convex surface, which is with respect to a longitudinal axis of the outer and inner frame, extending between the proximal leg end and terminal leg end of the at least one ventricular anchoring leg; and the prosthetic valve is configure to be symmetrical with respect to the longitudinal axis.
With respect to independent claim 73, examiner acknowledges that the prior art of record alone or in combination fails to teach the limitation of the annular outer frame includes a first outer frame strut extending between a downstream end of the annular outer frame and the outer frame junction from which the at least one ventricular anchoring leg extends, and the first outer frame strut and at least one of the first curved leg portion and the second curved leg portion of the at least one ventricular anchoring leg are situated at the same circumferential position about the prosthetic valve as the terminal leg end of the at least one ventricular anchoring leg.
With respect to independent claim 84, there is no motivation from Raanani to modify Carmi (US 2014/0249622) to provide a symmetrical prosthetic valve is with respect to the longitudinal axis of the prosthetic valve. In paragraph [0155] Carmi teaches that the arm 18 have variable dimensions, for example, some arms 18 have larger radial lengths than others to accommodate the anatomical configuration of the mitral valve. The prior art of record alone or in combination fail to teach the limitation of a valve body including an annular outer frame and an inner frame situated at least partially within the annular outer frame; a plurality of atrial anchoring arms configured to extend radially outward from the valve body, each atrial anchoring arm comprising: a proximal arm end secured to one of the annular outer frame or the inner frame; and a plurality of ventricular anchoring legs configured to extend radially outward from the valve body, each ventricular anchoring leg comprising: a proximal leg end secured to the other of the annular outer frame or the inner frame, and a terminal leg end opposite from the proximal leg end, wherein at least one ventricular anchoring leg includes: a first surface extending between the proximal leg end and terminal leg end of the at least one ventricular anchoring leg, the first surface having a first curved leg portion situated between the proximal leg end and the terminal leg end, wherein the first curved leg portion is configured to have a convex arrangement with respect to a longitudinal axis of the prosthetic valve, and a second surface extending between the proximal leg end and terminal leg end of the at least one ventricular anchoring leg, the second surface being situated on an opposite side of the ventricular anchoring leg from the first surface and having a second curved leg portion situated between the first curved leg portion and the terminal leg end, wherein the second curved leg portion is configured to have a concave arrangement with respect to the longitudinal axis of the prosthetic valve, and the prosthetic valve is configured to be symmetrical, with respect to the longitudinal axis of the prosthetic valve.

Conclusion
This application is in condition for allowance except for the following formal matters: see priority section above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TUAN V NGUYEN/Primary Examiner, Art Unit 3771